UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 09-1099


EARLY A. CAUDLE,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



                  Appeal from the United States Tax Court.
                           (Tax Ct. No. 08-12727)


Submitted:    July 23, 2009                    Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Early A. Caudle, Petitioner Pro Se.     Bruce R. Ellisen, Curtis
Clarence Pett, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Early    A.     Caudle      appeals      the   tax    court’s      order

dismissing     his   petition     for   lack    of   jurisdiction.        We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the tax court.                      Caudle v.

Comm’r of Internal Revenue, No. 08-12727 (U.S. Tax Ct. Nov. 14,

2008).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in   the    materials

before   the   court   and      argument     would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         2